DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Amendments to the claims were received on September 17, 2021.  These amendments overcome the previous claim objections.

Claim 8 is objected to because it is dependent on canceled claim 2.  For the purposes of examination, it will be assumed that claim 8 is dependent on claim 1.  Appropriate correction is required.  

Claim Interpretation
Amendments to the claims and arguments regarding the claim interpretations under 35 U.S.C. 112(f) were received on September 17, 2021.  These amendments overcome the previous claim interpretations under 35 U.S.C. 112(f).  Note that one instance of a means plus function limitation is still found in claim 9 and is still being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
Amendments to the claims and arguments regarding the claim rejections under 35 U.S.C. 112(a) and 112(b) were received on September 17, 2021.  These amendments overcome the previous claim interpretations under 35 U.S.C. 112(a) and 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiessling (PG Pub 2003/0056755) in view of Sato et al. (PG Pub 2001/0042542).

Regarding claim 1, Kiessling teaches an ignition control apparatus (figure 2, all), comprising:
a rotational speed calculator that calculates a rotational speed of a rotor of an alternating current generator (paragraphs 1, 12, 42, and 52, among others; figure 2, element MC), the rotor of the alternating current generator being driven to rotate in synchronization with reciprocating motion of a piston of an internal combustion engine (abstract; paragraphs 1, 23, and 38; figure 1, element P01);
an ignition timing determiner that determines an ignition timing of the internal combustion engine based on the rotational speed calculated by the rotational speed calculator (paragraphs 8, 12, and 38); and
an ignition controller that supplies electric power to an ignition coil such that the internal combustion engine is ignited at the timing determined by the ignition timing determiner (paragraphs 23 and 24; figure 2, elements MC, FU, L2, L3, S1, and C1), 
wherein the rotational speed calculator calculates the rotational speed of the rotor based on a polarity signal representing a polarity of an alternating current output voltage (figure 8) corresponding to at least one phase of the alternating current generator and a rotation signal indicating that the rotor of the alternating current generator has passed through a predetermined rotational position when the internal combustion engine is started up (paragraphs 11, 12, 36, 45, and 49);
a number of pulses generated per rotation of the rotor based on a change in polarity of the alternating current output voltage, a period of which varies depending on the rotational speed of the rotor (figure 8, all; paragraphs 24 and 31), 
the rotation signal includes a set of positive and negative single pulses to be generated every time the rotor passes through a predetermined rotational position (paragraphs 23, 24, and 25; figure 8, all), and
the rotational speed calculator calculates a time period obtained by subtracting from a detection time of the single pulse first identifiable in the rotation signal a detection time of the continuous pulse identified in the polarity signal immediately before the single pulse has been identified (paragraph 31), and calculates a rotational speed of the internal combustion engine using the time period and a predetermined rotation phase (paragraph 31).

Kiessling is silent as to the polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor.

Sato teaches a polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor (figure 2c; paragraphs 43, 55, 56, 57, and 58; figure 1, element 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the ignition control device of Kiessling with a signal generation device of Sato, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case the method of generating a timing signal representing the polarity signal of an ignition device as taught by Sato would also apply to the ignition device of Kiessling if one of ordinary skill in the art needed a binary timing signal input into the microcontroller of Kiessling in order to perform any of the control methods taught in either reference or another ignition control device found in the art.  

Regarding claim 3, Kiessling teaches the ignition control apparatus according to claim 1, wherein the rotational speed calculator calculates the rotational speed of the rotor based on only the rotation signal after the internal combustion engine is started up (paragraphs 12 and 36-37).

Regarding claim 4, Kiessling teaches a control system comprising:
an alternating current generator that generates an alternating current output voltage when a rotor of the alternating current generator is driven to rotate (paragraphs 1, 23, and 38, among others; figure 1, all);
a pulser provided at a predetermined rotational position where the rotation of the rotor can be identified (paragraph 23; figure 1, element K2); and
an ignition control apparatus (figure 2, all), the ignition control apparatus including:
a rotational speed calculator that calculates a rotational speed of the rotor of an alternating current generator (paragraphs 1, 12, 42, and 52, among others; figure 2, element MC), a rotor of the alternating current generator being driven to rotate in synchronization with reciprocating motion of a piston of an internal combustion engine (abstract; paragraphs 1, 23, and 38; figure 1, element P01);
an ignition timing determiner that determines an ignition timing of the internal combustion engine based on the rotational speed calculated by the rotational speed calculator (paragraphs 8, 12, and 38); and
an ignition controller that supplies electric power to an ignition coil such that the internal combustion engine is ignited at the timing determined by the ignition timing determiner (paragraphs 23 and 24; figure 2, elements MC, FU, L2, L3, S1, and C1), 
wherein the rotational speed calculator calculates the rotational speed of the rotor based on a polarity signal representing a polarity of an alternating current output voltage (figure 8) corresponding to at least one phase of the alternating current generator and a rotation signal indicating that the rotor of the alternating current generator has passed through a predetermined rotational position when the internal combustion engine is started up (paragraphs 11, 12, 36, 45, and 49);
a number of pulses generated per rotation of the rotor based on a change in polarity of the alternating current output voltage, a period of which varies depending on the rotational speed of the rotor (figure 8, all; paragraphs 24 and 31), 
the rotation signal includes a set of positive and negative single pulses to be generated every time the rotor passes through a predetermined rotational position (paragraphs 23, 24, and 25; figure 8, all), and
the rotational speed calculator calculates a time period obtained by subtracting from a detection time of the single pulse first identifiable in the rotation signal a detection time of the continuous pulse identified in the polarity signal immediately before the single pulse has been identified (paragraph 31), and calculates a rotational speed of the internal combustion engine using the time period and a predetermined rotation phase (paragraph 31).

Kiessling is silent as to the control system comprising:
a regulator that receives the alternating current output voltage generated by the alternating current generator and converts the alternating current output voltage into a direct current output voltage;
wherein the regulator includes a polarity signal generation unit that generates the polarity signal including a binary continuous pulse having values each corresponding to the polarity of the alternating current output voltage corresponding to at least one of phases of the alternating current generator, and 
the polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor.

Sato teaches a control system comprising:
a regulator that receives the alternating current output voltage generated by the alternating current generator and converts the alternating current output voltage into a direct current output voltage (figure 1, element 6; paragraphs 41 and 51);
wherein the regulator includes a polarity signal generation unit (figure 1, element 11 and Wg) that generates the polarity signal including a binary continuous pulse having values each corresponding to the 
a polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor (figure 2c; paragraphs 43, 55, 56, 57, and 58; figure 1, element 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the ignition control device of Kiessling with a regulator for outputting DC voltage and a signal generation unit, as taught by Sato, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the regulator of Sato produces a direct current that is useful in the control of other peripheral system of the engine.  One of ordinary skill in the art would be able to attach the regulator or Sato to the AC generator of Kiessling in order to provide a direct current for other engine system controlled by the microcontroller.  This would allow the AC generator of either Kiessling or Sato to provide a direct current for other purposes such as battery charging or the like.  Additionally, the method of generating a timing signal representing the polarity signal of an ignition device as taught by Sato would also apply to the ignition device of Kiessling if one of ordinary skill in the art needed a binary timing signal input into the microcontroller of Kiessling in order to perform any of the control methods taught in either reference or another ignition control device found in the art.  

Regarding claim 5, Kiessling teaches the control system according to claim 4, wherein:
the rotor includes a protrusion provided on a circumference of the rotor (paragraph 23; figure 1, element K1), and
the pulser includes a pickup coil that generates an electromotive force when the protrusion of the rotor has passed through the predetermined rotational position (paragraph 23; figure 1, element K2).




Regarding claim 7, Kiessling teaches the control system according to claim 4, wherein the rotational speed calculator calculates the rotational speed of the rotor based on only the rotation signal after the internal combustion engine is started up (paragraphs 12 and 36-37).

Regarding claim 8, Kiessling teaches the ignition control apparatus according to claim 2, wherein the rotational speed calculator calculates the rotational speed of the rotor based on only the rotation signal after the internal combustion engine is started up (paragraphs 12 and 36-37).

Regarding claim 9, Kiessling teaches an internal combustion engine (paragraph 1), comprising:
an alternating current generator that generates an alternating current output voltage when a rotor of the alternating current generator is driven to rotate (paragraphs 1, 23, and 38, among others; figure 1, all);
an ignition control apparatus (figure 2, all), the ignition control apparatus including:
a rotational speed calculator that calculates a rotational speed of an alternating current generator (paragraphs 1, 12, 42, and 52, among others; figure 2, element MC), a rotor of the alternating current generator being driven to rotate in synchronization with reciprocating motion of a piston of an internal combustion engine (abstract; paragraphs 1, 23, and 38; figure 1, element P01);
an ignition timing determiner that determines an ignition timing of the internal combustion engine based on the rotational speed calculated by the rotational speed calculation unit (paragraphs 8, 12, and 38); and
an ignition controller that supplies electric power to an ignition coil such that the internal combustion engine is ignited at the timing determined by the ignition timing determiner (paragraphs 23 and 24; figure 2, elements MC, FU, L2, L3, S1, and C1), 
wherein the rotational speed calculator calculates the rotational speed of the rotor based on a polarity signal representing a polarity of an alternating current output voltage (figure 8) corresponding to at least one phase of the alternating current generator and a rotation signal indicating that the rotor of the alternating current generator has passed through a predetermined rotational position when the internal combustion engine is started up (paragraphs 11, 12, 36, 45, and 49);
a number of pulses generated per rotation of the rotor based on a change in polarity of the alternating current output voltage, a period of which varies depending on the rotational speed of the rotor (figure 8, all; paragraphs 24 and 31), 
the rotation signal includes a set of positive and negative single pulses to be generated every time the rotor passes through a predetermined rotational position (paragraphs 23, 24, and 25; figure 8, all), and
the rotational speed calculator calculates a time period obtained by subtracting from a detection time of the single pulse first identifiable in the rotation signal a detection time of the continuous pulse identified in the polarity signal immediately before the single pulse has been identified (paragraph 31), and calculates a rotational speed of the internal combustion engine using the time period and a predetermined rotation phase (paragraph 31).

Kiessling is silent as to the polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor.

Sato teaches a polarity signal including a predetermined number of binary continuous pulses generated per rotation of the rotor (figure 2c; paragraphs 43, 55, 56, 57, and 58; figure 1, element 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the ignition control device of Kiessling with a signal generation device of Sato, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case the method of generating a timing signal representing the polarity signal of an ignition device as taught by Sato would also apply to the ignition device of Kiessling if one of ordinary skill in the art needed a binary timing signal input into the microcontroller of Kiessling in order to perform any of the control methods taught in either reference or another ignition control device found in the art.  
Regarding claim 10, Kiessling teaches the internal combustion engine according to claim 9, further comprising a pulser provided at a predetermined rotational position where the rotation of the rotor can be identified (paragraph 23; figure 1, element K2).  

Kiessling is silent to the engine further comprising:
a regulator that receives the alternating current output voltage generated by the alternating current generator and converts the alternating current output voltage into a direct current output voltage; and
wherein the regulator includes a polarity signal generation unit that generates the polarity signal including a binary continuous pulse having values each corresponding to the polarity of the alternating current output voltage corresponding to at least one of phases of the alternating current generator.

Sato teaches an internal combustion engine comprising:
a regulator that receives the alternating current output voltage generated by the alternating current generator and converts the alternating current output voltage into a direct current output voltage (figure 1, element 6; paragraphs 41 and 51);
wherein the regulator includes a polarity signal generation unit (figure 1, element 11 and Wg) that generates the polarity signal including a binary continuous pulse having values each corresponding to the polarity of the alternating current output voltage corresponding to at least one of phases of the alternating current generator (figure 2c; paragraphs 43, 55, 56, 57, and 58; figure 1, element 11).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the ignition control device of Kiessling with a regulator for outputting DC voltage as taught by Sato, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the regulator of Sato produces a direct current that is useful in the control of other peripheral system of the engine.  One of ordinary skill in the art would be able to attach the regulator or Sato to the AC generator of Kiessling in order to provide a direct current for other engine system controlled by the microcontroller.  

Regarding claim 11, Kiessling teaches the internal combustion engine according to claim 10, wherein:
the rotor includes a protrusion provided on a circumference of the rotor (paragraph 23; figure 1, element K1), and
the pulser includes a pickup coil that generates an electromotive force when the protrusion of the rotor has passed through the predetermined rotational position (paragraph 23; figure 1, element K2).

Regarding claim 13, Kiessling teaches the internal combustion engine according to claim 9, wherein the rotational speed calculator calculates the rotational speed of the rotor based on only the rotation signal after the internal combustion engine is started up (paragraphs 12 and 36-37).

Regarding claim 14, Kiessling teaches the internal combustion engine according to claim 9, wherein the ignition control apparatus is a microcomputer of an engine control unit (ECU) (paragraphs 23 and 24; figure 2, element MC).

Regarding claim 15, Kiessling teaches the internal combustion engine according to claim 9, wherein the time period is a difference time period between a time when a first single pulse is a peak in the rotation signal after a counter of the ignition control apparatus starts counting and a time of a leading edge of a continuous pulse in the polarity signal immediately before the first single pulse is detected (paragraph 31; figure 8), and
wherein the rotational speed is calculated using the difference time period and the predetermined rotation phase of the rotor during the difference time period (paragraphs 1, 31, and 42; figure 8).

Regarding claim 16, Kiessling teaches the ignition control apparatus according to claim 1, wherein the time period is a difference time period between a time when a first single pulse is a peak in 
wherein the rotational speed is calculated using the difference time period and the predetermined rotation phase of the rotor during the difference time period (paragraphs 1, 31, and 42; figure 8).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed September 17, 2021, with respect to the rejections of claims 1-13 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 112(a) and 112(b) has been withdrawn. 

Applicant's arguments, see pages 10-12, filed September 17, 2021, with respect to the rejection(s) of claim(s) 1, 4, and 9 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 based on amendments to the claims. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the engine can be prevented from reversely rotation by obtaining the rotational speed of the engine at the earliest possible stage at the time of startup of the engine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Applicant’s arguments that Kiessling does not teach measuring the time between two angle marks to measure rotational speed and instead uses the amounts of alternating voltage amplitudes, the examiner disagrees.  Kiessling teaches that the voltages are induced by the coils in the rotor and therefore the voltage amplitudes would occur at regular angle marks on the rotor.  See paragraphs 24-25 and 42 for further information.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747      


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747